Citation Nr: 1755391	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  13-31 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction from a 30 percent rating to a 0 percent rating for the Veteran's service-connected bilateral hearing loss, effective January 1, 2012, was proper.

2.  Entitlement to an increased initial rating for service-connected bilateral hearing loss, currently evaluated as 30 percent disabling prior to January 1, 2012 and 0 percent disabling thereafter.  


REPRESENTATION

The Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his two sons

ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1951 to March 1953.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2010 and September 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

In October 2016, the Veteran and his two sons testified at a Board hearing conducted before the undersigned Veterans Law Judge, and in March 2017, the Board remanded this case to the RO for further development.  


FINDINGS OF FACT

1.  At the time of the reduction of the Veteran's hearing loss rating from 30 percent to 0 percent, the Veteran had been in receipt of a 30 percent rating for less than 5 years; the RO followed the appropriate procedures for proposing and implementing the rating reduction; and the reliable evidence then of record reflected that the Veteran was entitled to a 0 percent rating for his bilateral hearing loss.  

2.  For the rating period prior to January 2012, the evidence reflects hearing acuity of no higher than Level VII for the left ear and Level IV for the right ear, and for the period after January 2012, the evidence reflects hearing acuity of no higher than Level II in either ear.  
CONCLUSIONS OF LAW

1.  The reduction from 30 percent to a 0 rating for service-connected bilateral hearing loss, effective January 1, 2012, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.85, Diagnostic Code 6100 (2017).  

2.  The criteria for an increased initial rating for service-connected bilateral hearing loss, evaluated as 30 percent disabling prior to January 1, 2012 and 0 percent disabling thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Propriety of Reduction

The Veteran asserts that his bilateral hearing loss disability rating was improperly reduced from his initial 30 percent evaluation to a noncompensable evaluation, as his hearing acuity has not greatly improved, and the audiometric data used to support the RO's decision to reduce his rating was unreliable, as the results were obtained during VA audiological examinations in which the Veteran felt rushed and during which he had become agitated, due to the disrespectful demeanor of the VA examiner performing the examination.

Applicable Case Law and Regulations

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  Further, the Court of Appeals for Veterans Claims (Court) has consistently held that when a RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Where, as in this Veteran's case, a disability rating has been in effect for less than five years at the time the reduction is implemented, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  
38 C.F.R. § 3.344(c).  In making this determination, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; Brown v. Brown, 5 Vet. App. at 413, 420 (1993).  In this regard, these provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but it must also be determined that the observed improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. 
§ 3.105(e).

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, there is a different burden of proof with respect to rating reduction claims.  Because the issue in this case is whether the RO was justified in reducing the Veteran's 30 percent rating, rather than whether the Veteran was entitled to "reinstatement" of the 30 percent rating, the Board is required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344 (a), that a rating reduction was warranted.  See Brown, 5 Vet. App. at 421; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). 

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).

With regard to the rating criteria applicable to hearing loss evaluations, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI and VII.  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86.  38 C.F.R. § 4.85(c).  

Procedural History 

During the instant rating period, the Veteran sought and was awarded service connection for his bilateral hearing loss, with an initial 30 percent rating assigned effective as of April 20, 2008, the date of receipt of his service connection claim.  In August 2010, within one year of the issuance of this January 2010 rating decision assigning this initial rating, the Veteran filed a statement seeking a higher rating for his bilateral hearing loss, which the RO construed as an increased rating claim.  Thereafter, the Veteran was afforded a new VA audiological examination, whose results were interpreted to reveal a significant improvement in the Veteran's bilateral hearing acuity.  

Accordingly, in a November 2010 rating decision, the RO denied the Veteran's increased rating claim and proposed a reduction in the Veteran's hearing loss disability rating from 30 percent disabling to 0 percent disabling.  The Veteran was apprised of his procedural rights related to this proposed reduction in a notice accompanying this rating decision.  The Veteran timely disagreed with the increased rating denial, and after affording the Veteran another VA examination in August 2011, the RO implemented this proposed reduction in a September 2011 rating decision.  The Veteran disagreed with the implemented reduction, as well, and after perfecting his appeal of both claims, the Veteran testified during his October 2016 Board hearing that he believed that the VA audiological examination results that purportedly show an improvement in his hearing loss are not reliable reflections of his true hearing acuity.  In that regard, he testified that he felt rushed when performing both of the VA examinations relied upon by the RO when reducing his rating, and that he became agitated by one examiner's rude behavior, further affecting those audiological testing results.  

Shortly after the Veteran's Board hearing in October 2016, the Veteran submitted a DBQ audiological examination form completed in November 2016 by a private audiologist.  Nevertheless, as the record still required development to reconcile some inconsistencies of record, the Board remanded this case in March 2017 to afford the Veteran a new VA examination, during which the examiner was directed to address these inconsistencies.  The requested examination was performed in June 2017, and a September 2017 addendum thereto reconciled the record, as requested.  

Evidence and Analysis
At the outset of the Board's analysis of the propriety of the reduction of the Veteran's disability rating, the Board notes that the RO followed the requisite procedures for advising the Veteran of the proposed rating reduction and implementing that reduction, as set forth in 38 C.F.R. § 3.105(e).  Specifically, the November 2010 rating decision proposing the reduction was prepared setting forth all material facts and reasons, and the rating decision and accompanying notice were provided to the Veteran at his latest address of record.  The Veteran was advised that he had 30 days in which to request a personal hearing and 60 days to submit additional evidence to show that compensation payments should be continued at the present level.  Moreover, the rating decision implementing the proposed reduction was issued in September 2011, far beyond the required 60 days after the issuance of the November 2010 rating decision.  Further, the RO assigned an effective date of January 2012, which is the first day of the month following the 60 day time period after the issuance of the November 2011 rating decision implementing the reduction.  

As there are no procedural deficits that would render the reduction void ab initio, the next relevant inquiry is whether the VA examination performed in October 2010 revealed that the severity of the Veteran's bilateral hearing loss did not warrant his assigned 30 percent rating.  Audiometric testing performed during this examination revealed an average puretone threshold of 47.5 decibels in the left ear and 31.25 in the right ear, with speech recognition scores of 90 percent for the left ear and 92 percent for the right ear.  Using Table VI, these results merit ratings of Level II for the left ear and Level I in the right ear, which fail to meet the schedular criteria for a compensable rating for hearing loss under Table VII.  See 38 C.F.R. § 4.85, Table VII.  

In order to confirm that the Veteran's hearing acuity had indeed improved (or was inaccurately measured when awarding his initial rating), the Veteran was afforded another VA examination in August 2011, after being apprised of the proposed rating reduction in November 2010.  However, while this examination revealed profound hearing loss averages of 98.75 and 105 decibels in the left and right ears, respectively (which was markedly more severe hearing loss than the hearing loss measured during either the December 2009 examination upon which his initial 30 percent rating was predicated or during the August 2010 examination upon which his rating reduction was proposed), the examiner stated that these puretone threshold results were inherently unreliable.  The examiner further declined to record speech discrimination test scores, stating these test results were also inherently unreliable.  Specifically, the examiner stated that the audiometric test results indicating profound hearing loss were inconsistent with both his acoustic reflexes, which were assessed as present during the examination, and his ability to answer questions posed at a level lower than the Veteran's audiogram would indicate he could detect.  

Accordingly, the RO concluded that the audiometric testing results recorded during the October 2010 examination were more reliable, and that these results indicated that a reduction to a zero percent rating was warranted.  

As referenced above, the Veteran submitted a DBQ examination form completed in November 2016 by his private treating audiologist.  The examination report notes similar audiometric findings to those recorded during the Veteran's August 2011 VA examination, with pure tone thresholds of 105 decibels bilaterally.  However, the private audiologist also noted that the Veteran's speech discrimination scores did not agree with his audiometric data.  
The Veteran was afforded another VA examination in June 2017, during which audiometric testing revealed hearing loss data more consistent with the data recorded in the August 2010 VA examination report.  Specifically, the Veteran was noted to have an average pure tone threshold loss of 53.75 decibels in the left ear and 45 decibels in the right ear, with speech discrimination score of 90 percent bilaterally.  Using Table VI, these results merit ratings of Level II for the left and right ear, which fail to meet the schedular criteria for a compensable rating for hearing loss under Table VII.  See 38 C.F.R. § 4.85, Table VII.  In a September 2017 addendum to the June 2017 examination, the examiner further stated that the profound hearing loss results recorded during the Veteran's 2011 and 2016 examinations were not accurate reflections of the Veteran's hearing acuity, as both the 2011 and 2016 examiners concluded that the Veteran had not produced reliable examination results.  In that regard, both examiners noted normal acoustic reflexes, which, as the 2011 examiner notes, would be clinically inconsistent with such profound hearing loss.  Moreover, the Veteran's ability to converse and comprehend directions given at normal speech levels during the 2011 examination was inconsistent with test results revealing profound hearing loss, and the 2016 private examiner also concluded that the Veteran's puretone threshold testing and speech discrimination testing results were inconsistent.

Further, the 2017 examiner stated that a review of the record failed to reveal that the Veteran had experienced any significant health impairments (such as cancer treatment) during the 10 months between his 2010 and 2011 examinations that would result in such a sudden, marked decrease in the Veteran's hearing acuity.  The 2017 examiner further noted that the Veteran, who reportedly wears his hearing aids only occasionally, did not wear his hearing aids to his 2010 or 2017 examinations, but was nevertheless able to converse with the evaluating examiner.  In other words, the examiner concluded that the ability to converse without the aid of hearing aids before and after the 2011 and 2016 examinations undermines the reliability of findings of profound hearing loss during those examinations.  Moreover, the 2017 examiner stated that while the Veteran did require some reinstruction during his 2017 examination, the Veteran nevertheless eventually settled into the tasks required, and the examiner concluded that the audiometric data procured during this examination was an accurate reflection of the Veteran's hearing acuity.  The examiner further advised that the Veteran should be encouraged to wear his prescribed hearing aids consistently, which would result in consistently improved hearing acuity.  

Accordingly, after a review of the entirety of the record, including the evidence set forth above, the Board concludes that the 2010 and 2017 audiometric data represents an accurate reflection of the Veteran's hearing acuity.  Thus, this evidence is accorded great probative weight.  Conversely, the Board concludes that 2011 and 2016 audiometric data of record is not a reliable reflection of the Veteran's hearing acuity, and thus this data is accorded no probative weight.  
Based on the Board's interpretation of the foregoing evidence, the record establishes that at the time of the RO's proposal to reduce the Veteran's bilateral hearing loss rating from 0 percent to 30 percent, recent, reliable 2010 examination results revealed that the Veteran did indeed have noncompensably disabling hearing loss.  Thus, at the time that the rating reduction was implemented, the reliable evidence of record indicated that a noncompensable (0 percent) rating was warranted; therefore, the reduction from 30 percent to 0 percent for the Veteran's bilateral hearing loss was supported by the evidence then of record.
As to the Veteran's contentions that the 2010 and 2011 VA examinations were conducted in a confusing manner, and that the 2011 examiner behaved rudely towards the Veteran, thereby frustrating the Veteran and undermining the accuracy of the examination results, the Board acknowledged the Veteran's assertions that these examinations were insufficient and accordingly afforded the Veteran a new VA examination in 2017, to which the Veteran has not voiced any complaint.  However, as the 2017 VA examination results reflect that the Veteran's current hearing acuity is noncompensably disabling, the Board finds that the RO properly considered the similar 2010 examination results which showed noncompensable hearing loss, while dismissing the 2011 examination results, which showed profound hearing loss, as unreliable.  

In sum, the Board finds that at the time of the September 2011 rating reduction, the evidence reflected that the Veteran was entitled to a noncompensable rating for his service-connected bilateral hearing loss, such that a rating reduction from 30 percent was warranted.  Further, the evidence establishes that the procedures specified in 38 C.F.R. § 3.105 were followed, and that the rating reduction was supported by a preponderance of evidence, and was therefore proper.

Increased Rating Claim

As set forth appeal, the genesis of this appeal is the Veteran's claim seeking a higher initial rating for his service-connected bilateral hearing loss, as he asserts that the disability ratings assigned to him throughout the appeal period fail to adequately reflect the severity of his hearing loss.  In the interest of judicial economy, the Board references herein the laws and regulations for establishing an increased rating and the rating criteria for evaluating hearing loss, set forth in the decision above.  

As discussed below, the Board concludes that the reliable audiometric data of record, which (as also set forth above) was procured during the 2009, 2010, and 2017 VA audiometric examinations, fails to reflect a basis for awarding a rating higher than 30 percent for the appeal period prior to January 1, 2012, or a compensable rating thereafter.  

Specifically, with regard to the rating period prior to January 2012 during which the Veteran is in receipt of a 30 percent rating, audiometric testing conducted during the Veteran's December 2009 VA examination revealed pure tone thresholds in decibels as follows:  



HERTZ



1000
2000
3000
4000
LEFT
65
75
80
70
RIGHT
60
75
75
70

Based on this audiometric data, the average pure tone threshold is 72.5 decibels in the left ear and 70 decibels in the right ear.  Speech audiometry revealed a speech recognition ability of 60 percent in the left ear and 76 percent in the right ear.

Using Table VI, these results merit ratings of Level VII for the left ear and Level IV, which meet the schedular criteria for a 30 percent rating for hearing loss under Table VIa, which the RO deemed applicable as applicable per 38 C.F.R. § 4.86(a), as pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) were recorded as 55 decibels or more.  (Pursuant to Table VII, the Veteran's puretone thresholds would result a 20 percent rating; accordingly, the use of Table VIa, which results in a higher evaluation, was warranted.)

Audiometric testing conducted during the Veteran's October 2010 VA examination revealed pure tone thresholds in decibels as follows:  



HERTZ



1000
2000
3000
4000
LEFT
25
25
70
70
RIGHT
20
20
40
45

Based on this audiometric data, the average pure tone threshold is 47.5 decibels in the left ear and 31.25 decibels in the right ear.  Speech audiometry revealed a speech recognition ability of 90 percent in the left ear and 92 percent in the right ear.

Using Table VI, these results merit ratings of Level II for the left ear and Level I for the right ear, which warrant a noncompensable rating for hearing loss under Table VII.  See 38 C.F.R. § 4.85, Table VII.  

An evaluation under Table VIa is not available, as the evidence fails to show a decibel loss of 55 decibels or more at 1000 or 2000 Hertz in the left ear or at any specified level in the right ear; and because the evidence fails to show a decibel loss of less than 30 decibels at 1000 Hertz or 70 decibels or more at 2000 Hertz in either ear.  

Thus, these VA examination findings, which comprise the reliable audiometric data available for the rating period prior to January 1, 2012, fail to reflect a basis for awarding a rating higher than 30 percent for this rating period.  
With regard to the rating period commencing on January 1, 2012, the only reliable audiometric testing of record conducted during this rating period is comprised of the Veteran's June 2017 VA examination results, which revealed pure tone thresholds in decibels as follows:  




HERTZ



1000
2000
3000
4000
LEFT
45
45
60
65
RIGHT
40
40
45
55

Based on this audiometric data, the average pure tone threshold is 53.75 decibels in the left ear and 45 decibels in the right ear.  Speech audiometry revealed a speech recognition ability of 90 percent in the left ear and right ears.

Using Table VI, these results merit ratings of Level II for the left ear and right ears, which warrant a noncompensable rating for hearing loss under Table VII.  See 38 C.F.R. § 4.85, Table VII.  

An evaluation under Table VIa is not available, as the evidence fails to show a decibel loss of 55 decibels or more at 1000 or 2000 Hertz in either ear or at 3000 Hertz in the right ear.  Moreover, the test results also fail to reflect a decibel loss of less than 30 decibels at 1000 Hertz or 70 decibels or more at 2000 Hertz in either ear.  

Thus, these VA examination findings, which comprise the sole reliable audiometric data available for the rating period commencing on January 1, 2012, fail to reflect a basis for awarding a compensable rating for this rating period.  

While the Board acknowledges and is sympathetic to the Veteran's arguments that he perceives his hearing loss to be more severe than his assigned disability ratings reflect, the Board is bound by applicable laws and regulations which require specific audiometric data to award ratings higher than those currently assigned.  Moreover, as suggested by the 2017 VA examiner, the Veteran may be able to improve his hearing acuity by regular use of his VA-prescribed hearing aids.  
In sum, the preponderance of the evidence fails to reflect a basis for awarding ratings higher than those currently assigned.  Accordingly, there is no benefit of the doubt to resolve on the Veteran's behalf, and the assignment of an initial increased rating is denied.  

ORDER

The reduction from 30 percent to a 0 rating for service-connected bilateral hearing loss, effective January 1, 2012, was proper; thus, the Veteran's appeal of this issue is denied.

An initial increased rating for service-connected bilateral hearing loss, evaluated as 30 percent disabling prior to January 1, 2012 and 0 percent disabling thereafter, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


